                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 18-01666-lmj
Robert J Leffler                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 1                          Date Rcvd: Jul 18, 2019
                                      Form ID: NTCBDBK                   Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 20, 2019.
db             +Robert J Leffler,   303 Franklin St.,   Blakesburg, IA 52536-7706
cr             +U.S. BANK NATIONAL ASSOCIATION,   14841 Dallas Parkway, Suite 425,   Dallas, TX 75254-8067
802334101     ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
               (address filed with court: U.S. Bank National Association,    c/o U.S. Bank Home Mortgage,,
                 a division of U.S. Bank N.A.,   4801 Frederica Street,   Owensboro, Kentucky 42301)
802326074      +Us Bank Home Mortgage,   Attn: Bankruptcy,   Po Box 5229,   Cincinnati, OH 45201-5229

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802326069      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 18 2019 23:54:43       Capital One,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
802326070      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 18 2019 23:54:31       Capital One / Menard,
                 Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
802328049      +E-mail/Text: Bankruptcy@c1stcreditunion.com Jul 18 2019 23:45:31       Community 1st Credit Union,
                 1030 Sierra Dr NE,    Cedar Rapids, IA 52402-6578
802326071      +E-mail/Text: Bankruptcy@c1stcreditunion.com Jul 18 2019 23:45:31       Deere Community Fed Cu,
                 Attn: Bankruptcy Department,    739 Pennsylvania Ave,   Ottumwa, IA 52501-2153
802326072      +E-mail/Text: bankruptcy@huntington.com Jul 18 2019 23:45:30       Huntington Natl Bk,
                 Attn: Bankruptcy,    Po Box 340996,   Columbus, OH 43234-0996
802337551       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jul 18 2019 23:54:38
                 Portfolio Recovery Associates, LLC,    POB 12914,   Norfolk VA 23541
802326073      +E-mail/PDF: gecsedi@recoverycorp.com Jul 18 2019 23:54:32       Synchrony Bank/Walmart,
                 Attn: Bankruptcy Dept,     Po Box 965060,   Orlando, FL 32896-5060
802333308      +E-mail/Text: bankruptcy@huntington.com Jul 18 2019 23:45:30       The Huntington National Bank,
                 P O Box 89424,    Cleveland OH 44101-6424
802326075      +E-mail/Text: bankruptcy@veridiancu.org Jul 18 2019 23:45:38       Veridian Credit Union,
                 Po Box 6000,   1827 Ansborough Ave,    Waterloo, IA 50701-3629
                                                                                              TOTAL: 9

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Community 1st Credit Union
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 18, 2019 at the address(es) listed below:
              Carol F Dunbar   cfdunbar@cfu.net, mcdunbar@cfu.net;cdunbar13dm@ecf.epiqsystems.com
              Deanna R Bachman   on behalf of Trustee Carol F Dunbar cfdunbar@cfu.net
              John Rafferty    on behalf of Creditor    U.S. BANK NATIONAL ASSOCIATION john.rafferty@bonialpc.com
              Nicholas T Maxwell    on behalf of Creditor   Community 1st Credit Union nmaxwell@hmmw.com
              Samuel Z Marks   on behalf of Debtor Robert J Leffler office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee    USTPRegion12.DM.ECF@usdoj.gov
                                                                                             TOTAL: 6
                                   UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF IOWA
                                              110 E. Court Avenue, Suite 300
                                               Des Moines, Iowa 50309−2044
                                                  www.iasb.uscourts.gov

In the Matter of:                                            Case No. 18−01666−lmj13
Robert J Leffler

Debtor(s)
                                      ORDER AND NOTICE OF BAR DATE


   The following docket text and Notice of Bar Date result from the indicated document(s) filed in the above
captioned case:

        Notice of Bar Date for Objections (RE: related document(s)21 Motion to Modify Plan After
        Confirmation,and Request to Surrender Collateral Modifies Plan Filed 7/23/2018 (related
        document(s)2 Chapter 13 Plan filed by Robert J Leffler). filed by Debtor Robert J Leffler)
        Objections Due By 08/08/2019. (ccc)

   NOTICE IS GIVEN that objections to the above referenced matter must be filed by the date referenced in the
above docket text. Objections, if any, shall be filed with the Clerk, U.S. Bankruptcy Court. Said objections must
include proof of service on all appropriate parties as required by the Federal Rules of Bankruptcy Procedure.

   NOTICE IS FURTHER GIVEN that only timely and substantive objections will be set for hearing by separate
notice. Otherwise an appropriate order will be entered without further notice and hearing.
   IT IS THEREFORE ORDERED that this notice supersedes any other bar date notice the filer may have served
for this matter and all parties receiving this notice shall govern themselves accordingly.

   IT IS FURTHER ORDERED that a party who has not already received the document(s) indicated above may
request such document(s) from the filer (if review of the content is absolutely necessary in determining whether to file
an objection to the above referenced matter) and the filer shall comply promptly with such request.

                                                                               Judge Lee M. Jackwig
                                                                               United States Bankruptcy Judge
